USCA11 Case: 20-13241      Date Filed: 07/07/2021   Page: 1 of 5



                                                              [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 20-13241
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 1:13-cr-00199-DHB-BKE-2


UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                            versus

ALLISON JONTIL BARNES,
a.k.a. Jah a.k.a. Shantae Davis,

                                                              Defendant-Appellant.
                           ________________________

                    Appeal from the United States District Court
                       for the Southern District of Georgia
                          ________________________

                                   (July 7, 2021)

Before WILSON, ROSENBAUM, and BRASHER, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-13241       Date Filed: 07/07/2021    Page: 2 of 5



      Allison Barnes, proceeding pro se, appeals the district court’s denial of her

motion for compassionate relief under 18 U.S.C. § 3582(c)(1)(A) as amended by

Section 603 of the First Step Act. Pub. L. 115-391, § 603, 132 Stat. 5194, 5239–41

(2018) (amending 18 U.S.C. § 3582). The district court found that, even assuming

Barnes’s medical condition qualified as extraordinary and compelling under

U.S.S.G. § 1B1.13, app. note 1(a)(i), “the factors of 18 U.S.C. § 3553(a) weigh[ed]

heavily against her release.” Specifically, the court explained that relief “would not

be justified in light of the nature and circumstances of her offense” and noted that

Barnes had “served just over half of her sentence, [so] early termination of her

sentence would fail to reflect the seriousness of the offense, promote respect for the

law, provide just punishment, or afford adequate deterrence.”

      As an alternative ground, the court also found that “given the nature of the

offense,” it could not “conclude with any amount of certainty that [Barnes] does not

pose a danger to the community,” as required by U.S.S.G. § 1B1.13(2). On appeal,

Barnes argues that her “severe[] obes[ity]” is an extraordinary and compelling

medical condition and that the terms of supervised release could ensure that she was

not a danger to anyone.

      We review a district court’s grant or denial of a defendant’s Section

3582(c)(1)(A) motion based on the Section 3553(a) factors for abuse of discretion.

United States v. Bryant, 996 F.3d 1243, 1251 (11th Cir. 2021). When we apply the


                                          2
          USCA11 Case: 20-13241         Date Filed: 07/07/2021    Page: 3 of 5



abuse of discretion standard, we recognize that the district court had a “range of

choice.” United States v. Harris, 989 F.3d 908, 912 (11th Cir. 2021) (citations

omitted). A district court abuses its discretion in assessing the Section 3553(a)

factors if it fails to consider relevant factors, considers irrelevant factors, or “weighs

those factors unreasonably, arriving at a sentence that does not ‘achieve the purposes

of sentencing as stated in § 3553(a).’” United States v. Irey, 612 F.3d 1160, 1189

(11th Cir. 2010) (en banc) (citation omitted).

      Section 3582(c)(1)(A) allows a district court to reduce a defendant’s sentence

for “extraordinary and compelling reasons” but only after “considering the factors

set forth in section 3553(a).” Those factors include “the nature and circumstances of

the offense and the history and characteristics of the defendant”; “the need for the

sentence imposed” to “reflect the seriousness of the offense, to promote respect for

the law, … to provide just punishment for the offense,” to adequately deter, “to

protect the public,” and to rehabilitate; and the “kinds of sentences available” and

the recommended sentencing range. 18 U.S.C. § 3553(a)(1)–(4). The weight given

to each factor is within the district court’s discretion. United States v. Kuhlman, 711

F.3d 1321, 1327 (11th Cir. 2013).

      The district court considered the relevant factors, it did not consider any

irrelevant factors, and nothing indicates that its weighing of those factors was

unreasonable. The district court expressly stated that it had considered all of the


                                            3
          USCA11 Case: 20-13241        Date Filed: 07/07/2021    Page: 4 of 5



Section 3553(a) factors. See United States v. Turner, 474 F.3d 1265, 1281 (11th Cir.

2007) (holding that a district court’s acknowledgement that it has considered the

Section 3553(a) factors is sufficient). It even specifically identified several of them.

For instance, it explained that relief was not justified in light of the “nature and

circumstances of [the] offense.” It continued that relief would not “reflect the

seriousness of the offense, promote respect for the law, provide just punishment, or

afford adequate deterrence” because Barnes had served just over half of her sentence.

The amount of time served is a valid Section 3553(a) consideration for Section

3582(c)(1)(A) motions “[b]ecause a defendant’s sentence reflects the sentencing

judge’s view of the § 3553(a) factors at the time of sentencing,” so “the time

remaining in that sentence may … inform whether” relief “would be consistent with

those factors.” United States v. Pawlowski, 967 F.3d 327, 331 (11th Cir. 2020).

Accordingly, the district court did not abuse its discretion in denying Barnes’s

Section 3582(c)(1)(A) motion based on its assessment of the Section 3553(a) factors.

      Nor did it abuse its discretion in its alternative reason for denial—that Barnes

may be a danger to the community. Barnes was convicted of conspiracy to engage

in sex trafficking of a minor. She was the “pimp” for an underage girl, V.B.H. She

was paid for “handling” V.B.H., which consisted of setting up “dates” for V.B.H.,

meeting with the men, and taking a percentage of the money V.B.H. made as a

prostitute. Barnes also “participated in the production of the photographs and video


                                           4
          USCA11 Case: 20-13241      Date Filed: 07/07/2021   Page: 5 of 5



of V.B.H.” that were used in online ads, rented rooms or drove V.B.H. to residences

where V.B.H. provided prostitution services, and gave V.B.H. “ice” (crystal meth),

which V.B.H. used “as a coping mechanism for having to perform prostitution

services.” When Barnes was arrested, she gave the FBI agents an alias, but her

fingerprints identified her. The district court reasonably concluded that, “given the

nature of the offense,” it could not find that Barnes was not a danger to the

community.

      Accordingly, we AFFIRM the district court’s denial of Barnes’s Section

3582(c)(1)(A) motion.




                                         5